Citation Nr: 1448136	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-09 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected lumbar strain.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative disc disease, lumbar spine.

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative disc disease of the cervical spine.

5.  Entitlement to an effective date prior to September 21, 2002 for service connection for lumbar strain.

6.  Entitlement to an effective date prior to March 4, 2011 for service connection for degenerative disc disease, lumbar spine.

7.  Entitlement to an effective date prior to March 4, 2011 for service connection for degenerative disc disease, cervical spine.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to July 1985, from January 1991 to April 1991, and from June 1998 to September 2002. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.





REMAND

With regard to the claim for an acquired psychiatric disorder, to include PTSD, the Veteran asserts that he has an acquired psychiatric disorder due to his service.  Specifically, he has argued that he has PTSD due to stressors during service, to include having had to train men for combat, and due to being "nearly decapitated" after a fall from a tank in 1983.  See Veteran's statement in support of claim (VA Form 21-4138), received in December 2010.  

The Board notes that in this statement, the Veteran stated that he was a "veteran of the Grenada conflict and a veteran of Desert Storm," however, he later indicated that he did not participate in combat (e.g., "I know that I am responsible for training young men far desert warfare as a drill instructor and while they went off to war and gave their lives I had to stay in country and train more young men to potentially meet their doom I was trained to kill and I trained men to kill and I never got the opportunity to be with the men that I trained for combat").  

Therefore, the Board has not interpreted his stressors to include participation in combat.  

In this regard, the  Veteran's personnel file, and discharges (DD Form 214s), do not show that he participated in combat: the Veteran is not shown to have received commendations or awards that warrant the conclusion that he participated in combat, nor is the other evidence of record sufficient to show participation in combat.  See VAOPGCPREC 12-99 at 12, 65 Fed. Reg. 6256 -6258 (2000); VBA's Adjudication Procedure Manual, M21-1MR (hereinafter "M21- 1MR"), Part III.iv.4.H.29.b,c.  

Furthermore, the RO appears to have been correct in its determination that the relaxed standards for corroborating inservice stressors for PTSD under 38 C.F.R. § 304(f)(3) (fear of hostile military or terrorist activity) are not met in this case; the Veteran's service records indicate that he did not have any overseas duty in his second and third periods of active duty, and no service in shown during his first period of active duty which would support application of the relaxed standards.  

Beyond the above, it is important for the Veteran to understand that he must be an accurate historian of events as indications of his statements to the effect that he was a "veteran of the Grenada conflict and a veteran of Desert Storm," provide factual evidence against his overall contentions, notwithstanding his honorable service. 

The Board notes that service connection is currently in effect for a lumbar spine disorder, based on evidence of a back injury in July 1983.  See September 2009 RO rating decision.  To the extent that the Veteran is shown to have fallen off of a tank in July 1983 (outside of any combat situation), this stressor is conceded.  

In September 2011, the RO issued a memorandum in which it determined that there was insufficient information to warrant an attempt at stressor verification with the U.S. Army and Joint Services Records Research Center (JSRRC).

In December 2011, the RO denied the claim, which it characterized solely as a claim for PTSD.  Evidence of record at the time showed that the Veteran had been diagnosed with a number of acquired psychiatric diagnoses other than PTSD, to include an adjustment disorder with depressed mood, and rule out depression.  A subsequently received medical report, dated in September 2012, notes a diagnosis of major depressive disorder.  The Board has therefore recharacterized the issue as stated on the cover page of this decision to address all possible theories of causation.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran's service treatment reports show that between 1998 and 2001 (during active duty), he received multiple treatments for psychiatric symptoms.  The assessments include an adjustment disorder, and rule out depression.  A March 2002 service examination report notes a complaint of increased stress and difficulty sleeping; his psychiatric condition was clinically evaluated as normal.  

As for the post-service evidence, reports from the Primary Care Physicians of Gainesville, dated between 2008 and 2011, note use of Zoloft, and contain notations of a mood disorder, anger, and depression.  A statement from a VA nurse, dated in September 2012, states that the Veteran has been treated for PTSD, and major depressive disorder, "for several months."  

VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, given the foregoing, a remand is required for an expert opinion as to whether the Veteran currently has a diagnosed acquired psychiatric disability due to his service.  Therefore, after obtaining his most recent VA treatment reports, the Veteran should be scheduled for an examination, to include an etiological opinion.  Id.

The September 2012 statement from the VA nurse states that the Veteran has been receiving treatment for psychiatric symptoms "for several months."  These VA records are not currently associated with the claims file, and on remand, they should be obtained.  

With regard to the remaining claims, in September 2009, the RO granted service connection for lumbar strain, evaluated as noncompensable prior to September 26, 2003, and as 10 percent disabling thereafter.  The RO assigned an effective date for service connection of September 21, 2002.  In October 2009, a timely notice of disagreement was received as to the issues of entitlement to an earlier effective date for service connection, and entitlement to an increased initial evaluation.  

In December 2011, the RO granted service connection for degenerative disc disease, lumbar spine, and assigned a separate noncompensable evaluation, with an effective date of March 4, 2011.  The RO also granted service connection for degenerative disc disease, cervical spine, evaluated as noncompensable, also with an effective date of March 4, 2011.  In February 2012, a timely notice of disagreement was received as to the issues of entitlement to earlier effective dates for service connection for both grants, and entitlement to increased initial evaluations for both grants.  That same month, the RO increased the Veteran's evaluation for his lumbar strain, to the extent that it assigned a 10 percent rating commensurate with the date of service connection (i.e., September 21, 2002).  

In November 2013, the RO increased the Veteran's evaluation for his cervical strain, to the extent that it assigned a 10 percent rating commensurate with the date of service connection (i.e., March 4, 2011).

A statement of the case has not yet been issued as to these claims.  Because timely notices of disagreement were filed to the September 2009 and December 2011 rating decisions, the RO must now provide the Veteran with a statement of the case on the issues of entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative disc disease, lumbar spine, entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative disc disease of the cervical spine, entitlement to an effective date prior to September 21, 2002 for service connection for lumbar strain, entitlement to an effective date prior to March 4, 2011 for service connection for degenerative disc disease, lumbar spine, and entitlement to an effective date prior to March 4, 2011 for service connection for degenerative disc disease, cervical spine.  See Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the claim for an initial evaluation in excess of 10 percent for service-connected lumbar strain, this claim is inextricably intertwined with the claim for an effective date prior to September 21, 2002 for service connection for lumbar strain that is being remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  Accordingly, adjudication of this claim must be deferred.  The Board further notes that in May 2014, the RO severed a separate 10 percent rating for degenerative disc disease, lumbar spine, effective July 1, 2014, and combined the rating for degenerative disc disease of the lumbar spine with the rating for the Veteran's lumbar strain.  This decision has not yet become final.  See 38 U.S.C.A. § 7105(c) (West 2002).
 
With regard to the claim for an initial evaluation in excess of 10 percent for service-connected degenerative disc disease of the cervical spine, this claim is inextricably intertwined with the claim of entitlement to an effective date prior to March 4, 2011 for service connection for degenerative disc disease, cervical spine.  Id.  Accordingly, adjudication of this claim must be deferred.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for psychiatric symptoms after 2011, in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records.  

The Veteran himself should submit such records to the VA in order to expedite the case (this would include any VA treatment). 

2.  After the development directed in the first paragraph of this remand has been completed, schedule the Veteran for a VA psychiatric examination to determine his correct diagnosis(es), to include whether he has PTSD under the criteria as set forth in DSM-IV.  

The claims file should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's C-file has been reviewed (including this Remand).  

A summary of the conceded verified stressor (i.e., a July 1983 fall off of a tank) (as well as any other stressors which may be verified by the RO subsequent to this remand), and all of the claimed stressors that the Veteran has presented as a basis for his claim, should be provided to the examiner.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that any diagnosed acquired psychiatric disorder, to include PTSD, was caused by the Veteran's service.  If PTSD is diagnosed, the examiner must state the stressor(s) relied upon to support the diagnosis.  The question of the Veteran's factual accuracy (if PTSD is found) should also be addressed.  Indications of exaggeration should be noted in the record (if any).

The report of examination should include the complete rationale for all opinions expressed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3.  Issue a statement of the case with respect to the issues of: (1) entitlement to an increased initial evaluation for service-connected lumbar strain, currently evaluated as noncompensable (0 percent disabling) prior to September 26, 2003, and as 10 percent disabling thereafter, (2) entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative disc disease, lumbar spine, (3) entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative disc disease of the cervical spine, (4) entitlement to an effective date prior to September 21, 2002 for service connection for lumbar strain, (5) entitlement to an effective date prior to March 4, 2011 for service connection for degenerative disc disease, lumbar spine, and (6) entitlement to an effective date prior to March 4, 2011 for service connection for degenerative disc disease, cervical spine.  

Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review.

4.  Readjudicate the issues on appeal.  If any of the determinations remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


